ROBERTSON, Chief Justice.
The sole issue in this case is whether Section 473.147.2, RSMo 1986, authorizes a probate court to reopen a previously closed estate without averments in the pleadings that unadministered assets of the estate have been discovered. We hold that the trial court exceeded its authority in reopening the estate. Our preliminary Writ of Prohibition is made absolute.
I.
Thomas J. Corrigan, Sr., died testate on August 21, 1985. A successful businessman, Corrigan had designed a comprehensive and exceedingly complex estate plan prior to his death. The estate plan included a will and multiple-layers of interrelated and independent trust agreements. On October 8, 1985, the Probate Division of the Circuit Court of St. Louis County granted letters testamentary to two of the decedent’s children. These personal representatives administered the estate and filed a final settlement of the estate on August 16, 1987. The probate court entered its order terminating the estate on September 17, 1987.
Armstrong, Teasdale, Schlafly and Davis (“Armstrong, Teasdale”), a large St. Louis law firm, advised decedent in both his personal and his business affairs. Of particular interest to this litigation is that Armstrong, Teasdale drafted the decedent s estate plan.
In 1990, the Corrigan family, the Corri-gan Companies, and the Corrigan Trusts terminated their relationship with Armstrong, Teasdale. At that time, the decedent’s widow asked the law firm to return all papers relating to Armstrong, Teasdale’s representation of the decedent — individually and in his various business capacities. Armstrong, Teasdale provided Mrs. Corrigan with all final documents, but refused to release its work papers. Mrs. Corrigan filed suit to recover the papers. The trial court dismissed the action. The Court of Appeals, Eastern District, affirmed. This aspect of the case is more fully reported in Corrigan v. Armstrong, Teasdale, Schlafly and Davis, 824 S.W.2d 92 (Mo.App.1992). (“Corrigan I’).
Immediately following the unsuccessful result in Corrigan I, Thomas J. Corrigan, Jr., and Ellen M. Clay, the original personal representatives, filed a “Petition to Reinstate Personal Representatives” in the Probate Division of the Circuit Court of St. Louis County. In language best characterized as nebulous, the March 25, 1992 petition stated that the petitioners “have developed reason to believe that the administration of the estate has not been completed and there remains unfinished business of the estate requiring additional administration.”
On April 8, 1992, the probate court entered its order reopening the estate. Thereafter, the petitioners filed a “Motion for Order Compelling Access to Information.” This motion sought access to all files in Armstrong, Teasdale’s possession or control relating to the representation of Thomas J. Corrigan, Sr. Armstrong, Teasdale filed suggestions opposing the motion. Following a hearing, respondent, Judge Kohn, indicated he would enter an order sustaining the motion in thirty days. Armstrong, Teasdale filed its Petition for a Writ of Prohibition prior to the entry of the order. We issued our preliminary Writ of Prohibition, which we now make absolute.
*88II.
The probate code is exclusive. Section 472.005, RSMo 1986. Section 473.147.2 provides the sole procedural mechanism for reopening a previously closed estate.
If, after final settlement of an estate is had and the executor or administrator has been discharged, unadministered assets of the estate are discovered, letters of administration of the goods remaining unadministered, if there are unpaid allowed claims or if other good cause is shown, may be granted to those to whom administration would have been granted if the original letters had not been obtained. ...
The statute requires an affirmative response to three levels of inquiry before letters of administration will issue to reopen an estate. First, the probate court must determine whether the estate is closed and the executor discharged. If so, the court moves to determine whether “unadministered assets of the estate are discovered.” Provided the first two inquiries are satisfied, the court must find the existence of either unpaid claims or “other good cause” before the estate may be opened. If any of the inquiries is answered in the negative, the estate must remain closed.
On September 17,1987, the probate court entered its order terminating Mr. Corri-gan’s estate. The parties agree that the decedent’s estate is closed and his personal representatives discharged. Analysis under Section 473.147.2, therefore, proceeds to the second inquiry.
Have “unadministered assets of the estate [been] discovered1!” [Emphasis added]. We assume, without deciding the issue, that the right of access to attorney files relating to legal work completed at the direction of the decedent—work papers and internal memoranda in the possession of Armstrong, Teasdale—is an asset within the meaning of the probate code. Considering the papers as assets, the estate can be reopened only if assets are discovered after final settlement of the estate and the discharge of the executor and the assets are of the sort that can be administered.
To “discover” is “to make known (something secret, hidden, unknown, or previously unnoticed).” Webster’s Third New International Dictionary, 647 (1976). Thus, assets are discovered only if they were previously unknown or unnoticed.
Missouri is a fact pleading state. The underlying petition in this case makes no factual claim asserting that assets have been discovered. Instead, it charges “that the administration of the estate has not been completed.” This conclusory statement does not aver facts which, if true, justify reopening the estate under Section 473.147.2.
Moreover, the petition does not claim that there are “goods remaining unadminis-tered.” Section 473.147.2. What little clue we can obtain from the record shows only that the personal representatives’ motive is to acquire “access to said file to interpret the final estate planning documents.” (Motion for Order Compelling Access to Information.) By their own words, the personal representatives do not seek to administer the documents, as required by the statute. They want to look at the documents for another purpose.
In sum, the pleadings in this case fail to set out a sufficient factual basis to authorize the probate court’s order reopening the decedent’s estate under Section 473.147.2. The statute requires more than vague conclusory statements; it requires those seeking to reopen an estate to state with particularity the facts upon which the court can conclude that specific assets of the estate are newly discovered and are subject to administration in accordance with the directives of the decedent’s will or along the lines of intestate succession. The personal representatives make no factual claim that they have discovered assets after the estate closed and they were discharged; there is no factual averment laid before the probate court that would support a judicial finding that goods or assets of the decedent remain unadministered. Having failed to meet the requirements of Section 473.147.2, indeed in stating reasons for reopening the estate that are clearly
*89outside the authority of Section 473.147.2, the persona] representatives fail to invoke the statutory authority of the probate court to reopen the estate. The probate court, therefore, exceeded its jurisdiction in reopening the Corrigan estate.
III.
Prohibition lies to prohibit a trial court from exceeding its jurisdiction. State ex rel. City of St. Louis v. Kinder, 698 S.W.2d 4, 6 (Mo. banc 1985).
IV.
Our preliminary Writ of Prohibition is made absolute.
HOLSTEIN, BENTON and LIMBAUGH, JJ., concur.
COVINGTON, J., concurs in result in separate opinion filed.
PRICE, J., concurs in part and dissents in part in separate opinion filed.
THOMAS, J., concurs in opinion of PRICE, J.

. A copy of this affidavit is attached.